Macombbr, J.
(dissenting) :
This is an appeal from a judgment of the Special Term, by which a specific performance of a contract was awarded to the vendee of a land contract, with an abatement from the purchase-price on the ground that the title of the vendor was not of the character that he agreed to convey by the written contract.
By the contract, which bears date the 7th day of July, 1881, the defendants, excepting Blagden, in consideration of the sum of $9,000, payable as therein mentioned, agreed to sell to the plaintiff certain lands situated in the city of Newport, in the State of Rhode Tslandj bounded southerly on Ward avenue, w'esterly on the land of John A. Hazard, northerly on the land.of John A. Plazard and land of the heirs or devisees of Robert H. Ives, and easterly on the Annandale road, and execute and deliver therefor a proper deed containing a general warranty and the usual full covenants for the conveying and assuring to the plaintiff the fee simple of the premises, free from all incumbrance. The purchase-money, excepting the sum of $100, which had been paid at the time of making the land contract, was to be paid on the twenty-seventh day of July, and the deed then delivered. On the day for the payment of the money and the delivery of the deed, a conveyance was tendered to the plaintiff in all respects conforming to the contract, except that the premises were made subject always to the rights relative to a drain or sewer in and through said land granted by deeds to the city of Newport. Discovering this reservation of rights in the city of Newport, the plaintiff refused to receive the deed and to pay the unpaid purchase-price, claiming that the deed was not in accordance with the contract. The rights so referred to in the deed are shown by the deed itself to the city of Newport to be such as give the authorities of the city of Newport at all times the right to maintain the ditch as a public sewer and to enter upon the whole premises at any time to make repairs, etc.
Negotiations were had between the parties for sometime designed for their object to get the city of Newport to release or surrender its rights in respect to this sewer, but they came to naught, save only that the city, by its proper authorities, consented to use only a portion of the land over and along each side of the sewer for the purposes of entering and making repairs.
*471The trial court granted to the plaintiff specific performance with a deduction of $985.62, in which sum it was found the premises were less valuable by reason of the servitude previously granted to the city of Newport.
It is urged by the learned counsel for the appellants that the easement to the city of Newport is not one of those incumbrances or defects of title which will enable a court of equity to grant a specific performance of a contract with compensation for the servitude. We have, however, a very careful statement of the rule, as laid down by Pomeroy in his work on Specific Performance of Contracts (§ 440), as follows: “ The existence of easements upon the land in favor of third persons, or of other similar rights which conflict with those of the owner, and which would prevent a vendor from forcing an acceptance upon an unwilling vendee, will entitle the purchaser, at his election, to insist upon a conveyance of the land subject to these rights, with such compensation, or abatement from the price as shall be proportionate to the diminution in the value of the subject-matter.”
See, also, the case of Riggs v. Pursell (66 N. Y., 193), where the court assumed that a purchaser would not be compelled to take a title affected by an easement which was detrimental to the premises.
Neither Pomeroy nor counsel cite us to any case wrhere the servitude, for which compensation has been sought, existed as a right of a municipal corporation for the purpose of drainage, though there are many cases alluded to bearing generally upon the question of making compensation such, for instance, as where the land is found to be subject to the right of a third person to dig minerals or ores, or subject to an outstanding right of dower in a widow. It is also urged by counsel that the doctrine can be applied only to cases where compensation may be made directly and by computation. It is true most of the cases in the books are of that description, a familiar instance of which is where the vendor in a land contract is unable by his deed to convey the number of acres which he has agreed to convey by the contract, and which the vendee supposed he would get by the deed. But it does not seem to me that the fact that the subject-matter of inquiry is difficult renders the court unable to do justice between the parties.
It is further claimed that in this case the court has attempted to *472make a contract between tbe parties which neither of them contemplated at the time they signed the written agreement. This could be urged with equal force in any case, however simple it might be, where it was found that one of the contracting parties was not able to perform fully and the other desired performance pro tanto. The judgment of the court in such cases, where the parties do not make a new agreement among themselves, is to enforce the agreement as nearly as it may be. The defendants ought not to be permitted to complain of the fact that they have deliberately, by a written agreement, undertaken to convey more than they had, and should, therefore, be relieved entirely of the obligation which they had assumed, and the plaintiff lose thereby his right and privilege of making a good bargain. But a sufficient answer may be found in the language of Lord Eldon, in the case of Mortlock v. Buller (10 Ves., 315), where it is said: “ If a man having partial interests in an estate chooses to enter into a contract, representing it and agreeing to sell it as his own, it is not competent for him after-wards to say, though he has valuable interests, he has not the entirety, and, therefore, the purchaser shall not have the benefit of his contract. For the purpose of this jurisdiction, the person contracting under those circumstances is bound by the assertion in his contract; and if the vendee chooses to take as much as he can have, he has a right to that and to an abatement, and the court will not hear the objections by the vendor that the purchaser cannot have the whole.”
Nor is the amount of the compensation made to the plaintiff an arbitrary sum. The trial court accepted apparently the lowest estimate of damages made by any witness. The subject-matter of this estimate was not speculative in any sense. The property consists of certain well defined lots of land as shown in the map printed in the case, with a blind sewer running within about forty feet of one of the lines, upon which the authorities of the city of Newport have the right to enter at any time to enlarge, cleanse and repair for public purposes. Any person, therefore, acquainted with the land, and knowing well what uses it might be put to except for the sewer in that location, could easily estimate the diminished value of the property for any use to which it might be put by reason of the servitude. The estimates of the several witnesses of such damages *473are as nearly alike as we are accustomed to see in the trial of law cases where damages are to be estimated in other ways than by a mathematical computation. In arriving at the result, each witness necessarily took into the account any possible benefit, if benefit there were, to the land, by having its drainage thus provided for at public expense. Hence it is that the argument of counsel does not appear to be sound in urging that there could be no compensation because there were certain benefits accruing to the land by the existence of the drain.
No compensation could be awarded the plaintiff, together with a specific performance, if he had knowledge or notice of the existence of the servitude before making the contract. Hence it is with some embarrassment that we notice that the trial court excluded the evidence of the witness Ford, which was apparently offered to show that the plaintiff knew of the existence of the sewer at that time. This evidence should have been admitted, but we are not prepared to say it was such an error to exclude it as to warrant us in reversing the judgment. The knowledge of the plaintiff, however, or notice to- him which was thus sought to be given, was only of the physical existence of a drain or sewer upon the premises. No witness was adduced who testified or who could testify that the plaintiff had any notice or knowledge of the existence of the easement or servitude by the deed of the defendants, which had been theretofore executed. On the contrary, it affirmatively and conclusively appears that he had no such knowledge or notice. What, then, could have been the full significance that might be given to the excluded testimony ? Was it anything more than the knowledge that a person would get of any land by examination of it 1 There was nothing in the case and there was nothing in the offer which would go to show that an inspection of the sewer or notice of its existence would put the plaintiff upon such inquiry as would lead him to a discovery of the easement or servitude. Indeed, it is not the existence of the drain or sewer that is the subject-matter for which compensation has been made. The trial court has decided that the property was of diminished value because there existed an outstanding perpetual right in a municipal corporation to enter upon the lands at any time for the public purpose of enlarging, cleansing or repairing the sewer. Nor has the court found as *474a fact, as is claimed, that the plaintiff had no knowledge of the existence of the sewer. What the court found was that the plaintiff had no knowledge or notice of the existence of the sewer and of the easement of the city of N ewport. The fact is uncontroverted. There is nothing in the ease to show that the judgment of the Special Term, permitting a specific performance with compensation, rested upon the assumed fact that the plaintiff did not know of the existence of the sewer. It is, however, based upon the fact that he had no knowledge that any third person had a right in and to the premises which he had bargained for. Under the facts established in this case, though the plaintiff knew of the existence of this sewer, that knowledge would not put him upon inquiry as to who had a right to use it or control it, for there was nothing in the premises, so far as could be seen, that was different from the ordinary drainage of land in that locality.
The only remaining question is, whether the plaintiff has used due diligence in prosecuting his fights under the contract. The facts constituting the alleged laches are properly set up in the answer of the defendant Blagden. The plaintiff was made aware of the existence of the easement on July 28, 1881, when the defendants refused to make compensation or award him damages for the easement which he had then discovered for the first time. Plis right of action accrued at that time. The nature of the case is such that the courts could properly require diligence in its prosecution. There are, however, facts which we think are sufficient to justify the slight delay that was made in this case. A short time elapsed after the time appointed for the consummation of the agreement in endeavoring to get the city authorities of Newport to relinquish their rights, to such an extent as that the plaintiff would accept the deed of the defendant. Furthermore, an action was brought in the Superior Court of the city of New York for the same purpose, but which was abandoned in April, 1882, for the reason that the plaintiff had not succeeded in getting the proper parties before the court. There was a continual assertion by the plaintiff of his right to a deed, with .compensation up to this time, and such claim was repeated by bringing this action in January, 1883. The delay was not caused by any fault of the plaintiff, because, as it is found, he had instructed his counsel to bring the *475action shortly after the failure of the defendants to deliver him a proper deed, and again gave such instructions after the discontinuance of the first action. A further circumstance for excusing any apparent laches on the part of the plaintiff, is the fact that his son, who was the attorney of record, was for a considerable time in New Mexico, and that his absence was the cause of some delay.
There was at no time a relinquishment by the plaintiff of any claim that die made against the deféndant for a deed with proper compensation; on the contrary, he asserted it at all times, and gave the defendant Blagden, who subsequently purchased the land of the other defendants, notice of his claim before that purchase was made.
The judgment should be affirmed, with costs.
Judgment reversed, new trial ordered, costs to abide event.